Per Curiam.

Appellants’ first claim is that the BTA erred in rejecting the adjustments Koeinski made to the value he determined using the income capitalization approach. For reasons which will be discussed later, we -will be considering only tax year 1991.
Ohio Adm.Code 5705-3-03(D)(2) describes the income approach to value as follows: “The value is estimated by capitalizing the net income after expenses, including normal vacancies and credit losses.” For a definition of “income approach,” The Dictionary of Real Estate Appraisal (American Institute of Real Estate Appraisers 1984) 159, refers to the “income capitalization approach,” which is defined as “[a] set of procedures in which an appraiser derives a value indication for income-producing property by converting anticipated benefits into property value. This conversion is accomplished either by 1) capitalizing a single year’s income expectancy or an annual average of several years’ income expectancies at a market-derived capitalization rate or a capitalization rate that reflects a specified income pattern, return on investment, and change in the value of the investment; or 2) discounting the annual cash flows for the holding period and the reversion at a specified yield rate.”
*302The vacancy rate for the property had been running in the twenty-to-twenty-five percent range for the period 1989 through 1991. The vacancy rate at the end of January 1991 was 25.33 percent. Although the vacancy rate subsequently increased, Kocinski stated that as of January 1, 1991, “the typical buyer in the market as of that time didn’t realize how bad or how long the thing [depressed office market] was going to go.” He explained that he was trying to see “what the market was seeing as of that in [sic ] point [in] time.” When he determined the annual gross expenses, Kocinski included annual expenses of $81,000 for leasing commissions and $179,000 for tenant buildout. Using the method of direct capitalization of net income, Kocinski determined that the value of the Statler Building was $10,690,6Í9; to this value he added the auditor’s value for the parking garage to arrive at a total value for the real property of $12,581,319.
Having determined the value of the property for tax year 1991 by the income approach, Kocinski then deducted $647,427 to account for additional rent loss, $64,743 for additional leasing commissions, and $490,475 for additional renovations. Kocinski’s rationale for making these deductions was to account “for the cost of bringing the building back to a stabilized position.”
The BTA rejected the additional adjustments to value determined by the income approach, stating that there was “no theoretical support in either the testimony presented to this Board or in the brief submitted on appellant’s [sic ] behalf, that would justify these additional deductions.”
Appellants have referred to two quotations from The Appraisal of Real Estate (American Appraisal Institute, 10 Ed.1992) in an attempt to provide a theoretical basis for the adjustments to the income value made by Kocinski. A review of these quotations provides no support for the adjustments. The first quote cited by appellants is from a discussion of the cost approach to value and has nothing to do with the income capitalization approach to value. Id. at 320-321. The second quote is from a discussion of the income capitalization approach to value. The essence of the second quote is that the income approach must also consider how changes affect the value of income-producing properties. The concluding portion of the cited paragraph, which was not quoted by appellants, states that the riskier the property the higher the expected rate of return, which “should be reflected in the discount or capitalization rate selected by the appraiser.” Id. at 410. There is no suggestion in these quotations that after the income has been capitalized and a value determined by the income approach, the value should then be adjusted to account for the cost of additional rent loss, renovation expenses, or leasing commissions. Appellants have been unable to refer to any authority which would justify the deductions taken by Kocinski.
Appellants’ appraiser attempted to adjust the value calculated by the income approach in the manner used to adjust values in a sales-comparison approach. If *303appellants’ appraiser believed adjustments needed to be made in his income approach, he should have made adjustments in his determination of income, expenses, or capitalization rate. The BTA properly disregarded the adjustments made after the value had been calculated by the income approach. The BTA is not required to adopt the appraisal methodology espoused by any expert or ■witness. Youngstown Sheet & Tube Co. v. Mahoning Cty. Bd. of Revision (1981), 66 Ohio St.2d 398, 20 O.O.3d 349, 422 N.E.2d 846, paragraph one of the syllabus.
Appellants’ second claim is that the BTA erred in rejecting the deduction Kocinski made for asbestos removal. After determining his value using the income-capitalization approach, Kocinski deducted the estimated cost for asbestos removal set forth in an engineering report attached to his appraisal. Kocinski admitted that he had no personal knowledge of the information contained in the report, and he denied any knowledge of the people who had prepared the report. In the statement of limiting conditions and assumptions attached to his appraisal report, Kocinski states that as to information furnished by others, “no responsibility has been assumed for its accuracy.”
The BTA rejected the asbestos report referred to by Kocinski because there was no evidentiary foundation for it. Appellants argue, however, that because the asbestos report was included with the transcript sent to the BTA pursuant to R.C. 5717.01, Kocinski was entitled to rely on the information in the report to form an opinion of value. A review of the board of revision transcript shows that descriptive portions of the asbestos report, such as the survey methodology and a description of the surveyed areas, are not included in the board of revision transcript.
The appellants’ argument misses the point. Merely because a document is included in a transcript sent from the board of revision to the BTA does not require the BTA to accept the contents of the document as fact. The BTA as the trier of fact is vested with wide discretion in determining the weight to be given to evidence. Witt Co. v. Hamilton Cty. Bd. of Revision (1991), 61 Ohio St.3d 155, 573 N.E.2d 661. The BTA’s discretion to reject evidence includes the discretion to reject evidence contained in a transcript from a board of revision. Therefore, the BTA had the discretion to discount the opinion of an appraiser based on the rejected asbestos report.
Kocinski made his deduction for asbestos removal as though the value under consideration had been determined by the sales comparison approach, and not the income approach. In addition, Kocinski made his deduction as though there was a one-to-one relationship between the cost of asbestos removal and the value of the real property, although no evidence of such a relationship was presented. In Throckmorton v. Hamilton Cty. Bd. of Revision (1996), 75 Ohio St.3d 227, 228, 661 N.E.2d 1095, 1096, we stated, “Evidence of * * * the cost of needed repairs, while a factor in arriving at true value, will not alone prove true value.”
*304The BTA has discretion in determining how to weigh evidence and, unless the BTA abuses its discretion, we will affirm its decision. Orange City School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision (1996), 74 Ohio St.3d 415, 659 N.E.2d 1223. The BTA did not abuse its discretion in refusing to consider the report of an out-of-court third party concerning the cost to remove asbestos. Under the facts of this case the BTA did not err in rejecting the asbestos report.
Finally, appellants claim that the BTA erred in not determining different tax values for tax years 1992 and 1993, and that its failure to do so constituted an abuse of discretion. We disagree.
At the hearing before the BTA, in addition to his opinion of value for the complaint year, 1991, appellants’ appraiser stated that the value for tax year 1992 was lower than for 1991, and for 1993 it was lower than for 1992. The BTA, after stating that it had jurisdiction to determine the value of the property for tax years 1992 and 1993, refused to find different values for the subsequent years, stating that there was no competent or probative evidence. We agree with the BTA’s decision declining to determine separate values for tax years 1992 and 1993 based on the lack of probative evidence.1 The appellants argue in their brief that because Kocinski’s expert testimony was unrebutted with expert testimony, “the BTA should have accepted his unchallenged opinion.” The appellants further point out that the BTA accepted portions of Kocinski’s testimony. Appellants misunderstand the role of the BTA. The BTA as the trier of fact “is vested with wide discretion in determining the weight to be given to evidence and the credibility of witnesses which come before the board.” Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, paragraph three of the syllabus. The BTA is not required to adopt the valuation testified to by any expert, even if the testimony is unrebutted. Id. at paragraph two of the syllabus. The BTA may accept all, some, or none of any expert’s testimony: the “weighing of evidence and granting of credibility is exactly the BTA’s statutory job.” Fawn Lake Apts. v. Cuyahoga Cty. Bd. of Revision (1996), 75 Ohio St.3d 601, 603, 665 N.E.2d 194, 196.
Accordingly, for all the reasons set forth above, we affirm the BTA’s decision because it is reasonable and lawful.

Decision affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. We decline to address the issue of whether the BTA has the authority to determine different valuations for succeeding years in the same triennium in this case, where no competent, probative evidence supporting different valuations was offered.